20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 1 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 2 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 3 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 4 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 5 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 6 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 7 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 8 of 9
20-10275-aih   Doc 7   FILED 01/16/20   ENTERED 01/16/20 12:57:00   Page 9 of 9
